DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 8 and 16, it is unclear how the accessory board can interface to an auxiliary board via the attachment mechanism of the secondary panel because claim 1 and 10, respectively, recites the attachment mechanism enabling attachment of the secondary panel to the driver-facing side of the surface (i.e.; the clipboard) mounted on the steering wheel.  Therefore, it would appear the secondary panel indirectly attaches to the surface (i.e.; the clipboard).  Appropriate explanation or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone (US Pat. No. 4,749,161) in view of Callahan (US Pat. No. 5,487,521).
In regards to claim 1, Falcone teaches an accessory board of two panels, comprising: a main panel (32) on which one or more items can be placed to enable user interaction therewith; and a secondary panel (26) connected to the main panel, the secondary panel comprises an attachment mechanism (28) which enables attachment of the secondary panel to a driver-facing side of a surface (12) mounted on a steering wheel of a vehicle.
Falcone does not particularly teach the surface is part of a clipboard mounted on the steering wheel, and the secondary panel enables use of a clamping apparatus of the clipboard to capture an item for use of at least one of the item or the main panel.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s invention such that the surface is part of a clipboard mounted on the steering wheel, wherein the secondary panel enables use of a clamping apparatus of the clipboard to capture an item for use of at least one of the item or the main panel.  The motivation would have been for the purpose of allowing books or papers to be secured to the clip (i.e.; clamping apparatus) of the clipboard as taught by Callahan (Col 4, Lines 40-41).
In regards to claim 2, modified Falcone does not particularly teach the attachment mechanism enables attachment of the accessory board to a circular portion of the clipboard, which is a circular clipboard.  However, Falcone teaches the shape of the central panels (Falcone: 10, 12) is not critical (Col 3, Lines 1-7).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to selectively choose a circular clipboard to fit the vehicle and intended purpose as taught by Falcone (Col 3, Lines 1-7). 
In regards to claim 3, modified Falcone teaches a connector mechanism (Falcone: 34) that connects the secondary panel to the main panel.
In regards to claim 4, modified Falcone teaches the connector mechanism comprises at least one plastic hinge (Falcone: 34) that connects the secondary panel to the main panel along an upper long side (Falcone: Col 3, Lines 30-34; Col 4, Lines 24-25).
In regards to claim 5, modified Falcone teaches the main panel moves freely relative to the secondary panel (i.e.; via hinges 34 of Falcone).
In regards to claim 6, Falcone does not teach the main panel further comprises a lip along a lower long side on which the one or more items rest in a usable orientation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s main panel to include a lip along a lower long side on which the one or more items rest in a usable orientation.  The motivation would have been for the purpose of keeping items from sliding off as taught by Callahan (Col 3, Lines 11-14).
In regards to claim 7, modified Falcone teaches the main panel further comprises an attachment material (Falcone: 38) on which a compatible item can be put and held in place until moved or removed.
In regards to claim 8, as best understood with respect to the 112b rejection above, modified Falcone teaches the accessory board interfaces to an auxiliary board via the attachment mechanism (Falcone: 28) of the secondary panel (i.e.; 12 can be considered an auxiliary board, and 10 the driver-facing surface).
In regards to claim 9, in modifying Falcone, Callahan teaches the accessory board is used in combination with a clipboard (Callahan: 10) to enable a portable work surface compatible with a vehicle steering wheel.
In regards to claim 10, Falcone teaches an accessory board of two panels, comprising: a main panel (32) on which one or more items can be placed to enable user interaction therewith, the main panel is rectangular in shape; and a secondary panel (26) connected to the main panel via at least one connector mechanism (34), the secondary panel comprises at least one attachment mechanism (28) which enables attachment of the secondary panel to a driver-facing side of a surface (12) mounted on a steering wheel of a vehicle.
Falcone does not particularly teach wherein the surface can be part of a clipboard mounted on a vehicle steering wheel, the secondary panel enables use of a clamping apparatus of the clipboard to capture an item for use of the item and the main panel; and the main panel comprises a lip constructed 
Callahan teaches an accessory board (20) attachable to a clipboard (10) mounted on a steering wheel (22), wherein a clamping apparatus (16) of the clipboard is usable to capture an item for use of the item and the main panel.  Callahan further teaches the main panel of the board (20) comprises a lip (12) constructed along a main panel long side of the main panel and extends perpendicular to a surface of the main panel, and on which the one or more items can rest.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s invention such that the surface is part of a clipboard mounted on the steering wheel, wherein the secondary panel enables use of a clamping apparatus of the clipboard to capture an item for use of the item and the main panel.  The motivation would have been for the purpose of allowing books or papers to be secured to the clip (i.e.; clamping apparatus) of the clipboard as taught by Callahan (Col 4, Lines 40-41).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s main panel to comprise a lip constructed along a main panel long side of the main panel and extends perpendicular to a surface of the main panel, and on which the one or more items can rest.  The motivation would have been for the purpose of keeping items from sliding off as taught by Callahan (Col 3, Lines 11-14).
In regards to claim 11, modified Falcone does not particularly teach the attachment mechanism enables attachment of the accessory board to a circular portion of the clipboard, which is circular.  However, Falcone teaches the shape of the central panels (Falcone: 10, 12) is not critical (Col 3, Lines 1-7).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to selectively choose a circular clipboard to fit the vehicle and intended purpose as taught by Falcone (Col 3, Lines 1-7). 

In regards to claim 13, modified Falcone teaches the main panel swivels freely relative to the secondary panel (i.e.; via hinges 34 of Falcone).
In regards to claim 14, in modifying Falcone, Callahan teaches the lip (Callahan: 12) of the main panel extends along a lower long side on which the one or more items rest in a usable orientation.  In other words, modifying Falcone would put the lip along the lower long side of the rectangular main panel (Falcone: 32).
In regards to claim 15, modified Falcone teaches the main panel further comprises an attachment material (Falcone: 38) on which a compatible item can be put and held in place until moved or removed.
In regards to claim 16, as best understood with respect to the 112b rejection above, modified Falcone teaches the accessory board interfaces to an auxiliary board via the attachment mechanism (Falcone: 28) of the secondary panel (i.e.; 12 can be considered an auxiliary board, and 10 the driver-facing surface).
In regards to claim 17, in modifying Falcone, Callahan teaches the accessory board is used in combination with a clipboard (Callahan: 10) to enable a portable work surface compatible with a vehicle steering wheel.
In regards to claim 18, Falcone teaches an accessory board of two panels, comprising: a main panel (32) on which one or more items can be placed to enable user interaction therewith, the main panel is rectangular in shape, the main panel further comprises an attachment material (38) on which a compatible item can be put and held in place until moved or removed; and a secondary panel (26) connected to the main panel via at least one connector mechanism (34), the secondary panel comprises 
Falcone does not particularly teach the secondary panel enables use of a416/587,074 clamping apparatus of a clipboard to capture an item for use of the item and the main panel, and wherein the attachment mechanism enables attachment of the accessory board to the clipboard while the clipboard is mounted on a steering wheel of a vehicle; and wherein the main panel comprises a lip constructed along a main panel long side of the main panel and extends perpendicular to a surface of the main panel, and on which the one or more items can rest.
Callahan teaches an accessory board (20) attachable to a clipboard (10) mounted on a steering wheel (22), wherein a clamping apparatus (16) of the clipboard is usable to capture an item for use of the item and the main panel.  Callahan further teaches the main panel of the board (20) comprises a lip (12) constructed along a main panel long side of the main panel and extends perpendicular to a surface of the main panel, and on which the one or more items can rest.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s invention such the secondary panel enables use of a clamping apparatus of a clipboard to capture an item for use of the item and the main panel, and wherein the attachment mechanism enables attachment of the accessory board to the clipboard while the clipboard is mounted on a steering wheel of a vehicle.  The motivation would have been for the purpose of allowing books or papers to be secured to the clip (i.e.; clamping apparatus) of the clipboard as taught by Callahan (Col 4, Lines 40-41).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Falcone’s main panel to comprise a lip constructed along a main panel long side of the main panel and extends perpendicular to a surface of the main panel, and on which the one or more items can rest.  The motivation would have been for the purpose of keeping items from sliding off as taught by Callahan (Col 3, Lines 11-14).

In regards to claim 20, as best understood with respect to the 112b rejection above, modified Falcone teaches the accessory board attaches to an auxiliary board to enable a portable work clipboard surface compatible with the steering wheel (i.e.; 12 can be considered the auxiliary board, and 10 the clipboard as modified by Callahan).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to mounted steering wheel supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631